NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is only binding on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4091-15T1

STEPHEN LOIACONO,

        Plaintiff-Respondent,

v.

MICHAEL SALEMNE and
DOROTHY SALEMNE,

     Defendants-Appellants.
_______________________________

              Submitted September 11, 2017 – Decided September 27, 2017

              Before Judges Accurso and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No.
              LT-000783-16.

              Santo J. Bonanno, attorney for appellants.

              Strasser & Associates, PC, attorneys for
              respondent (Conrad M. Olear, on the brief).

PER CURIAM

        This appeal arises out of defendants Michael and Dorothy

Salemne withholding two months' rent on the basis that their

downstairs neighbor was manipulating the heat in their

apartment.       Their landlord, plaintiff Stephen Loiacono, filed a
summary dispossess action, and defendants demanded a Marini1

hearing.    Following three days of testimony, Judge Rosa rejected

defendants' claims and entered judgment for the landlord.     In an

amplified statement of reasons pursuant to R. 2:5-1(b), the

judge described the dispute as a credibility contest and

explained in considerable detail why he found the testimony of

the landlord's witnesses credible and rejected defendant Michael

Salemne's testimony.

       Specifically, the judge credited the testimony of

plaintiff, his wife and the first-floor tenant, all of whom

testified that the temperature of all three apartments in the

building was controlled by a locked thermostat in the first

floor apartment set at seventy degrees.

       More important to the judge's decision, however, was the

testimony of the two witnesses for plaintiff not involved in the

dispute.    A heating contractor hired by the landlord testified

he inspected the boiler and the thermostat and found both in

working order.    He explained that lowering or turning off the

heat in the first floor would cut the heat to all three

apartments as all were serviced by the same thermostat.    He also

testified defendants told him their heat was working fine, and



1
    Marini v. Ireland, 56 N.J. 130 (1970).

                                  2                         A-4091-15T1
he saw open windows in their apartment during the winter,

leading him to believe there was heat in their apartment.     The

basement tenant testified he had lived in the building for over

two years and was never without heat.

    Michael Salemme, in contrast, claimed the first-floor

tenant's boyfriend, identified only as "Ray," with whom he had a

contentious relationship, manipulated the heat so that there

would be no heat in defendants' second floor apartment.     Because

heat rises, and the heating contractor found no problem with the

heating system, the judge reasoned "that if the basement tenant

had no problem with the heat during the same time that the

second floor tenant was complaining of the [lack of] heat,

either the laws of physics would be disregarded or the testimony

of the defendant is not credible."   The judge found no evidence

to support defendants' version of events and found defendants'

"poor history of paying the rent in a timely fashion" a possible

motive for their having complained about the heat.

    Defendants appeal, claiming the trial court's credibility

findings were flawed, and that the court erred in limiting their

testimony regarding their problems with Ray and refusing to

admit a surreptitiously recorded conversation with the landlord

in which he admitted Ray had access to the locked thermostat.

We reject those arguments.

                               3                            A-4091-15T1
    Our review of a trial court's final determination in a non-

jury case is limited.   We will not disturb the judge's factual

findings and legal conclusions unless convinced they are so

unsupported by, or inconsistent with, the competent, relevant

and reasonably credible evidence as to offend the interests of

justice.   Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150,

169 (2011).

    Applying that standard, defendants have given us no cause

to reject the trial court's findings here.   The judge's refusal

to expand the hearing to permit defendants to further expound on

their contentious relations with Ray and to admit the tape of a

phone conversation not provided to plaintiff in advance of the

hearing were both well within the court's broad discretion over

evidentiary issues and matters relating to the conduct of trial

proceedings.    See Barber v. Shop-Rite of Englewood & Assocs.,

Inc., 393 N.J. Super. 292, 298 (App. Div. 2007).

    We are satisfied the trial court carefully considered

defendants' claims and permitted them a fair opportunity to

prove the lack of heat in their apartment.    We affirm the

judgment in the landlord's favor, substantially for the reasons

expressed by Judge Rosa in his amplified statement of reasons on

the record on June 2 and 3, 2016.

    Affirmed.

                                 4                            A-4091-15T1